Citation Nr: 1036704	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected status-post fracture left great 
toe.  

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to sarcodosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from March 1968 to March 
1970, and from March 1972 to May 1990.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In May 2007 a Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of that 
hearing is of record.  This matter was remanded in September 
2007.

The issue of service connection for sleep apnea is addressed in 
the REMAND portion of the decision below.  VA will notify the 
Veteran if further action is required.


FINDING OF FACT

The Veteran's service-connected status-post fracture left great 
toe disability is not productive of moderately severe foot injury 
during any period of time covered by this appeal.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
status-post fracture left great toe disability have not been met 
for any period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5276 to 5284 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in December 2003 the RO granted a 
noncompensable rating for status-post fracture left great toe, 
which the Veteran appealed.  In a rating decision dated in 
February 2009, the RO increased the rating to 10 percent 
effective August 13, 2003.  

Applicable law provides that absent a waiver, a claimant seeking 
a disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned for the service-connected status-post fracture left 
great toe, therefore, the issue remains in appellate status.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO initially evaluated the Veteran's left great toe under 
Diagnostic Code 5299-5282.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is 
used to identify musculoskeletal disorders that are not 
specifically listed in the schedule, but are rated by analogy to 
similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5282 provides ratings based on hammer 
toes.  Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, without 
claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Disabilities of the foot are rated under Diagnostic Codes 5276 to 
5284.  38 C.F.R. § 4.71a.  All of these codes have been 
considered to determine which code provides the Veteran's 
service-connected status-post fracture left great toe with the 
most appropriate disability rating.

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, 
regardless of whether the condition is unilateral or bilateral, 
indicates it is moderate with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon Achilles, 
and pain on manipulation and use of the feet.  Higher ratings are 
assigned for more severe pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  A maximum 30 percent disability rating is assignable 
when the preceding symptoms are unilateral.  A 30 percent 
disability rating may also be assigned when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent disability rating is assignable when the preceding 
symptoms are unilateral.  A 10 percent disability rating is 
assignable when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at ankle, definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.

Diagnostic Code 5280 provides for a 10 percent disability rating 
for unilateral hallux valgus with resection of the metatarsal 
head, or severe enough to be equivalent of amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280.

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.  

Diagnostic Codes 5277, 5281, and 5283 apply to disabilities 
involving weak foot (Diagnostic Code 5277), hallux rigidus 
(Diagnostic Code 5281), or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).  As none of these 
disabilities are shown, these rating criteria are not applicable.  

Service treatment records (STRs) show that the Veteran fell 
backward and complained of pain in his left great toe in May 
1990.  The diagnosis was fractured distal/proximal phalanx left 
hellux.  

Post-service medical records include a November 2001 orthopedic 
radiology finding of bony debris at the first metatarsophalangeal 
joint with osteoarthritic change at the joint and joint-space 
narrowing at the great toe interphalangeal joint.  A December 
2003 MRI of the foot showed first metatatarsal varus deformity 
and some bony debris at the first metatatarsal joint with 
osteoarthritic changes.  

In December 2003, the Veteran was afforded a VA feet examination.  
During the examination, the Veteran reported intermittent flare-
ups of throbbing pain in his left big toe.  He was unable to 
identify any precipitating factor for the pain.  He denied 
significant swelling of the toe.  He stated that during flare-ups 
he was unable to wear a shoe on the foot.  Flare-ups last for a 
couple of days and subside with rest.  He treated the pain with 
aspirin.  The Veteran walked with a normal pattern gate without 
any assistive device.  He was noted to not bear weight on the 
left big toe.  Physical examination of the left foot revealed 
hallux valgus deformity of the left big toe of 25 degrees.  There 
was no swelling.  The left second through fourth toes showed 
clawing, and similar clawing of the corresponding toes on the 
right foot was observed.  There was tenderness to palpation over 
the proximal phalanx of the left big toe.  The left hallux showed 
active and passive dorsiflexion to 40 degrees and active and 
passive plantar flexion to 25 degrees.  Movements of the hallux 
were performed without any objective evidence of pain.  There was 
no evidence of weakened movement against resistance.  The 
diagnosis was fracture of the left big toe, healed with recurrent 
flare-ups of pain.  

During his May 2007 Board hearing, the Veteran testified that his 
toe was painful and sometimes irritating while wearing shoes.  He 
also testified that it would flare up.  

In June 2008 the Veteran was afforded another VA feet 
examination.  During the examination, the Veteran reported that 
he was unable to stand or walk without pain for more than three 
hours.  He stated that he suffered from flare-ups during which he 
had increased pain without swelling of his left great toe.  
Flare-ups followed prolonged activity.  He stated that he had 
moderate pain in his left foot.  Physical examination of the 
Veteran's left foot revealed normal subtalar motion.  The first 
metatarsal joint motion was restricted in both plantar flexion 
(10 degrees) and dorsiflexion (10 degrees).  There was moderate 
pain on motion and palpation.  Exostosis palpated periarticularly 
consistent with degenerative joint disease of the fist 
metatarsophalangeal.  The examiner noted that it was more likely 
than not related to his previous fracture.  There was no sign of 
hallux abducto valgus deformity.  Muscle tone and bulk were 
normal in both lower extremities.  The midtarsal joint motion was 
normal and without pain.  The examiner noted that the Veteran's 
limitation of motion would cause a decrease in shock absorption 
and combined with his apropulsive gait would yield an increase in 
weakness and fatigue.  An x-ray revealed significant decrease in 
the first metatarsophalangeal joint space with evidence of 
moderate degenerative joint disease of the left foot.  The 
diagnosis was hallux limitus secondary to the fracture of the 
great toe of the left foot.  The examiner described the condition 
of his foot as moderate.  

Upon review of the entire evidence of record, the Board finds 
that a disability rating in excess of 10 percent for any period 
of time covered by this appeal is not warranted.  The June 2008 
VA examination showed moderate pain on motion and palpation in 
his left great toe.  There was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones or muscle atrophy of 
the foot.  Similarly, the Veteran does not exhibit pes planus, 
weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe 
or malunion of the tarsal or metatarsal bones, such that an 
increased rating under Diagnostic Codes 5276 to 5283 would be 
appropriate in this case.  Moreover, the Veteran does not exhibit 
moderately severe foot injury.  The June 2008 examiner noted that 
the condition of the Veteran's foot was moderate.  The Veteran's 
request for a rating in excess of 10 percent must therefore be 
denied.  38 C.F.R. § 4.71a., Diagnostic Codes 5276 to 5284.  

Additionally, the criteria for a rating in excess of 10 percent 
is not warranted under any other diagnostic code since the only 
other diagnostic codes that provide for a higher evaluation 
involve either amputation of the great toe with removal of 
metatarsal head, severe malunion or nonunion of the tarsal or 
metatarsal bones, or if operated upon with resection of the 
metatarsal head, which are not present in this case.  See 38 
C.F.R. § 4.71a, DCs 5171, 5280, 5283.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 
4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The Board specifically acknowledges the 
June 2008 examiner's comment that any limitation of motion would 
cause a decrease in shock absorption and combined with his 
apropulsive gait would yield an increase in weakness and fatigue.  
But, the Board finds that the 10 percent disability rating 
adequately compensates him for any subjective complaints of pain 
and functional loss as a result of his service-connected 
disability, and is taken into consideration in the assignment of 
the 10 percent rating for moderate foot disability.

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for service-connected degenerative 
changes, left great toe.  The Board has considered whether staged 
ratings are warranted based on distinct facts showing changes in 
the severity of the disability during the period of time covered 
by the claim.  However, the Board finds that, in accordance with 
the discussion above, at no point in time covered by this appeal 
does the evidence show that a higher rating is warranted.  
Accordingly, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

While the Veteran's service-connected disability does cause 
impairment, such impairment has not resulted in marked 
interference with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, nor has it 
necessitated frequent periods of hospitalization.  The evidence 
does not show that the schedular rating is not adequate nor does 
the evidence show an exceptional disability picture.  The Board 
therefore finds that the impairment resulting from the Veteran's 
status-post fracture left great toe is appropriately compensated 
by the currently assigned schedular rating.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004). 

Here, the Veteran is challenging the initial evaluation following 
the grant of service connection.  In Dingess, the United States 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, VA had no additional 
duty to notify in this case once service connection was granted.

In September 2007, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
The Veteran was sent VCAA notice and he was accorded a VA 
examination.  

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA treatment records have been obtained and associated 
with the claims file.  The Veteran underwent VA feet examinations 
in December 2003 and June 2008; the reports of which are of 
record.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected status-post fracture left great toe 
is denied.  


REMAND

The Veteran also seeks service connection for sleep apnea to 
include as secondary to sarcodosis.  

In May 2008, the Veteran was accorded a VA respiratory diseases 
examination.  During the examination the Veteran reported that he 
used a CPAP machine for sleep apnea.  The diagnosis was severe 
obstructive sleep apnea.  The examiner opined that the Veteran's 
sleep apnea was not likely related to or aggravated by the 
Veteran's sarcoidosis.  The examiner did not address how the 
conclusion was reached.  An opinion that does not contain a 
rationale, i.e. the examiner merely states his conclusion, but 
does not say why he reached this conclusion lacks probative 
value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The examination report was therefore insufficient.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Request an addendum medical opinion 
regarding the Veteran's claim of service 
connection for sleep apnea from the May 
2008 examiner, if available.  The examiner 
must review the entire claims file in 
conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims file 
was so reviewed.  The examiner must render 
an opinion as to the following:

a.	Is sleep apnea at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's sarcoidosis?  

b.	If not, has sleep apnea at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent increase in severity due to 
the Veteran's sarcoidosis?  

All indicated special studies deemed 
necessary must be performed.  A complete 
rationale for all opinions expressed must 
be provided.

In the event the May 2008 VA examiner is 
unable to provide an addendum opinion, the 
Veteran should be scheduled for a new VA 
examination, and the examiner should 
address questions (a) and (b) discussed 
hereinabove.  A complete rationale for all 
opinions expressed must be provided.

2.  After any further development deemed 
necessary, readjudicate the issue on 
appeal in light of the additional evidence 
obtained.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, which considers the 
evidence submitted by the Veteran directly 
to the Board, in accordance with 38 C.F.R. 
§ 19.31(b)(1) and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


